SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

250
KA 10-01816
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

EMERSON C. VERNON, DEFENDANT-APPELLANT.


MATTHEW D. NAFUS, SCOTTSVILLE, FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (LESLIE E. SWIFT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Joseph D. Valentino, J.), rendered August 24, 2010. The judgment
convicted defendant, upon a jury verdict, of assault in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by reducing the conviction of assault
in the second degree (Penal Law § 120.05 [7]) to assault in the third
degree (§ 120.00 [1]) and vacating the sentence and as modified the
judgment is affirmed, and the matter is remitted to Supreme Court,
Monroe County, for sentencing on the conviction of assault in the
third degree and for proceedings pursuant to CPL 460.50 (5) (see
People v Skinner, ___ AD3d ___ [Apr. 27, 2012]).




Entered:    April 27, 2012                         Frances E. Cafarell
                                                   Clerk of the Court